SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

45
CA 10-01208
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND MARTOCHE, JJ.


LAURIE LONG, AS ADMINISTRATRIX OF THE
ESTATE OF JEREMY HENDERSON, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

NIAGARA FRONTIER TRANSPORTATION AUTHORITY,
NIAGARA FRONTIER TRANSIT METRO SYSTEM, INC.,
AND DARON T. CODY, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (KRISTIN A. TISCI OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

DAVID M. GREGORY, BUFFALO (VICKY-MARIE J. BRUNETTE OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Paula M.
Feroleto, J.), entered April 15, 2010 in a wrongful death action. The
order denied the motion of plaintiff to set aside a jury verdict as
against the weight of the evidence.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:    February 18, 2011                   Patricia L. Morgan
                                                Clerk of the Court